DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the polymer of claim 1; the coating of claim 10; the device of claim 12.
A search of the prior art did not show the claimed invention. The closest prior are as exemplified by Cho (Bull. Korean Chem. Soc, Vol. 32, No. 7, 2461-2464, in IDS) teaches a monomer represented by 3f (page 2463):


    PNG
    media_image1.png
    198
    280
    media_image1.png
    Greyscale

	3f reads on applicants’ first unit wherein L1 is a single bond; R1-R5 = H; L5 = single bond ; Ar1 = phenyl; L2-L4 = single bond; Ar2-Ar3 = biphenyl. Cho fails to teach applicants’ second unit.
	Jones ( US 2006/0142520) teaches a carbazole and arylamine monomer



    PNG
    media_image2.png
    179
    200
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    165
    332
    media_image3.png
    Greyscale

The above monomers show a carbazole and amine group but not as a single monomer as required by the above independent claims.
	Kato (US 2016/0225998) teaches charge transporting polymers represented by A109 (page 14):


    PNG
    media_image4.png
    351
    418
    media_image4.png
    Greyscale

A109 shows a carbazole-amine monomer but the point of attachment to the main chain out of scope with applicants’ first unit.
	None of the above references teach, suggest or offer guidance that would render it obvious to modify the monomers or to add applicants’ second unit as required by independent claims 1, 10 and 12.
Claims 1-19 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786